DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 recites the limitation "the terminal" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  See “a terminal” in line 6.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 14, 15-21, 23-28, 30-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-7, 9-11, 13-15 of U.S. Patent No. 10,631,335. Although the claims at issue are not identical, they are not patentably distinct from each other because 

Re Claims 14 and 28, of instant application:
Claim 1 of ‘335 patent recites “a processor and a communication unit”;
Claim 2 of ‘335 patent recites in line 3 “the communication terminal…using an AID assigned”.  This implies, a base station associated with “the wireless communication terminal” have “assign AID” by “transmit…AID” to the communication terminal;  in line 6-7 recites “…when BSS…applies an AID assignment rule in which partial BSS color are used, predetermined N-bit value of the assigned to the recipient (the terminal)”;  
Claim 2, of ‘335 patent recites in lines 11-12 “an N-bit value based on the BSSID of the BSS”;  
Claim 3 of ‘335 patent recites “determined based on a value obtained by subtracting the N-bit value from the partial BSS color value of the BSS”.  
Claim 3 of ‘335 patent encompasses the limitations of Claim 14 of instant application.  Moreover, omission of a reference element whose function is not needed would be obvious to one of ordinary skill in the art.  It is well settled that the omission of an element and its functions is an obvious expedient if the remaining elements performs the same function as before In re Karlson, 163 USPQ 184 (CCPA 1963).  Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969).
Re Claims 16-18, 30-32 of instant application, See Claims 5-7of patent;
Re Claim 19 of instant application:
Claim 1 of patent recites in 3-6 “the terminal…when the received frame is a very high throughput VHT PHY PDU, extract information of a partial association AID….from 
Claim 2 of patent recites in lines 3-4 “using…a K-bit value based on a BSSID” 
Re Claim 20 of instant application:
Claim 1 of patent recites in lines 13-14, “at least some information of the partial AID of the VHT PPDU matches a partial BSS color value;
Claim 2 of patent recites in lines 4 and 11-12 “K-bit value based on a BSSID of a BSS” and “N-bit value based on the BSSID of the BSS…wherein N is equal to K”, thereby “K- bit value is deducted by the N-bit value based on the BSSID of the BSS
	 Re Claims 21, 23-27 and 33 of instant application, See Claims 9-11 and 13-15

 and same reasoning as applied to the apparatus claims 14, 16-20.

Response to Arguments
Applicant's arguments filed 08/12/2021 have been fully considered but they are not persuasive. 
See above rejection.	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW LEE whose telephone number is (571)272-3130.  The examiner can normally be reached on Monday-Friday 8:30AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571272.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



/CHI HO A LEE/Primary Examiner, Art Unit 2472